[Cite as State v. Craig, 2022-Ohio-2200.]



                IN THE COURT OF APPEALS OF OHIO
                            ELEVENTH APPELLATE DISTRICT
                                   LAKE COUNTY

STATE OF OHIO,                                     CASE NO. 2021-L-023

                 Plaintiff-Appellee,
                                                   Criminal Appeal from the
        -v-                                        Court of Common Pleas

MICHAEL C. CRAIG,
                                                   Trial Court No. 2020 CR 000239
                 Defendant-Appellant.


                                            OPINION

                                        Decided: June 27, 2022
                                         Judgment: Affirmed


Charles E. Coulson, Lake County Prosecutor, and Jennifer A. McGee, Assistant
Prosecutor, Lake County Administration Building, 105 Main Street, P.O. Box 490,
Painesville, OH 44077 (For Plaintiff-Appellee).

Eric J. Cherry, Bartos & Company, LPA, 20220 Center Ridge Road, Suite 160, Rocky
River, OH 44116 (For Defendant-Appellant).


CYNTHIA WESTCOTT RICE, J.

        {¶1}     Appellant, Michael C. Craig, appeals the December 18, 2020 and January

14, 2021 judgments of the Lake County Court of Common Pleas finding him guilty of 16

counts, including three counts of Aggravated Arson, and sentencing him to 22 years

imprisonment. For the reasons set forth herein, the judgments are affirmed.

        {¶2}     In early 2020, appellant and his four children were homeless and staying at

a homeless shelter. Appellant was getting treatment for his mental health issues and was

on several prescriptions.           However, for various reasons, he stopped taking these
medications. About a week later, he and his four children were in their car. He dropped

the three youngest children off with their mother, then drove his oldest daughter to a

GetGo gas station, told her to get out of the car and have a friend pick her up because he

was going to kill himself. She asked him not to and went into the GetGo, seeking help.

Moments later, appellant drove his vehicle through one of the gas pumps at a high rate

of speed, striking another vehicle in the parking lot, crossing the street, and hitting another

couple vehicles, before running into a fence.

       {¶3}   Bystanders approached his vehicle, but he told them he had a gun and

would shoot them. Police arrived on the scene. Defying police instruction, appellant

reversed the vehicle and attempted to drive away. However, the vehicle was on fire and

did not make it far before becoming inoperable. Appellant then exited the vehicle and

took cover behind the front tire, brandishing what turned out to be a pair of pliers in his

hands and telling police it was a gun and that he would shoot them. He later admitted

this was an attempt to provoke the police into killing him. Instead, an officer fired four

beanbag rounds at appellant, causing him to drop the pliers. Appellant was then tasered

twice before officers were able to handcuff him and pull him away from the burning

vehicle. He received medical care before being Mirandized and interviewed.

       {¶4}   Appellant was indicted on 16 counts: Counts 1, 3, and 5, Aggravated Arson,

felonies of the first degree, in violation of R.C. 2909.02(A)(1); Counts 2, 4, 6, and 7,

Felonious Assault, felonies of the second degree, in violation of R.C. 2903.11(A)(2);

Counts 8 and 9, Arson, felonies of the fourth degree, in violation of R.C. 2909.03(A)(1);

Count 10, Vandalism, a felony of the fourth degree, in violation of R.C. 2909.05(B)(1)(a),

with an additional finding that the value of the property or physical harm involved was

                                              2

Case No. 2021-L-023
$7,500 or more; Count 11, Vandalism, a felony of the fourth degree, in violation of R.C.

2909.05(B)(1)(b), with an additional finding that the value of the property or physical harm

involved was $7,500 or more; Count 12, Inducing Panic, a felony of the fourth degree, in

violation of R.C. 2917.31(A)(3), with an additional finding that the value of the property or

physical harm involved was $7,500 or more; Count 13 and 14, Aggravated Menacing,

misdemeanors of the first degree, in violation of R.C. 2903.21; Count 15, Resisting Arrest,

a misdemeanor of the second degree, in violation of R.C. 2921.33(A); and Count 16,

Reckless Operation, a minor misdemeanor, in violation of R.C. 4511.20(A).

       {¶5}   Appellant initially pleaded not guilty, or in the alternative, not guilty by

reason of insanity. The latter was later withdrawn, and the case proceeded to trial.

Appellant asserted he was over-medicated, had blacked out, and did not remember

anything that happened between telling his daughter to get out of the car and being on

the other side of the road.

       {¶6}   The jury, though being instructed on blackout, found him guilty on all counts.

The Court merged Count 2 with Count 1, Count 4 into Count 3, Count 6 into Count 5, and

Count 8 into Count 1, and Counts 10 and 11 into Count 9 for purposes of sentencing. In

summary, appellant was sentenced on Counts 1, 3, 5, 7, 9, 12, 13, 14, 15, and 16.

       {¶7}   The court sentenced appellant to an indefinite prison term with a stated

minimum term of 10 years and a maximum term of 15 years on Count 1; a prison term of

10 years on each of Counts 3 and 5; two years on Count 7; 12 months on each of Counts

9 and 12; 90 days on each of Counts 13, 14, and 15; and a $100.00 fine on Count 16,

suspended. Counts 1, 3, 9, and 12 were ordered to be served consecutively to each other;

Counts 5 and 7 were ordered to be served concurrent to all other counts and

                                             3

Case No. 2021-L-023
misdemeanors; Counts 13, 14, 15, and 16 were ordered to be served concurrent to all

counts. In all, the stated aggregate minimum term to which appellant was sentenced was

22 years with a maximum term of 27 years.

       {¶8}   The court also ordered appellant pay court costs, costs of prosecution, and

restitution to the victim, to wit: $4,800 to Lindsey Eckert and Samuel Ruckman, and

$21,940.61 to Get-Go.       Finally, the court ordered that appellant be subject to the

registration and verification provisions of R.C. Chapter 2909.

       {¶9}   In his appeal, appellant assigns four errors for our review. The first states:

       {¶10} Appellant was denied the effective assistance of counsel by failing to
             offer the testimony of a private psychologist either at trial in support
             of the affirmative defense of blackout or at sentencing in mitigation.

       {¶11} “Counsel’s performance will not be deemed ineffective unless and until

counsel’s performance is proved to have fallen below an objective standard of reasonable

representation and, in addition, prejudice arises from counsel’s performance.” State v.

Bradley, 42 Ohio St.3d 136 (1989), paragraph 2 of the syllabus. “‘Judicial scrutiny of

counsel’s performance must be highly deferential. * * * ’ * * * In addition, ‘[b]ecause of the

difficulties inherent in making the evaluation, a court must indulge a strong presumption

that counsel’s conduct falls within the wide range of reasonable professional assistance

* * *.’” Id. at 379, 380, quoting Strickland v. Washington, 466 U.S. 668 (1984).

       {¶12} We need not address the two prongs of appellant’s ineffective assistance

claim in the order set forth in Strickland; “[i]f it is easier to dispose of an ineffectiveness

claim on the ground of lack of sufficient prejudice, * * * that course should be followed.”

Strickland, supra, at 697. “To show that a defendant has been prejudiced by counsel’s

deficient performance, the defendant must prove that there exists a reasonable probability

                                              4

Case No. 2021-L-023
that, were it not for counsel’s errors, the result of the trial would have been different.”

Bradley, supra, at paragraph three of the syllabus.

       {¶13} Under his first assignment of error, appellant argues that by failing to offer

the testimony of a medical expert on the issue of blackout either at trial or at sentencing

in mitigation, he was denied effective assistance of counsel. He avers, however, only

that the expert testimony “could have” supported a blackout defense. He also argues that

at the very least, such testimony could not have hurt him. We disagree.

       {¶14} Appellant initially pleaded not guilty by way of insanity. After two mental

health evaluations to determine both his competency to stand trial and his mental state

at the time of the offenses, he withdrew that plea. Defense counsel requested those

evaluations be filed under seal; the court granted the request. As the Twelfth District has

noted, “[i]t is generally a legitimate trial strategy for defense counsel not to present expert

testimony * * * because such an expert might uncover evidence that further inculpates the

defendant.” State v. Glover, 12th Dist. Clermont No. CA2001-12-102, 2002-Ohio-6392,

¶25.   Indeed, after a careful review of the record before this court, including the

evaluations, it appears likely that calling the expert witnesses or presenting evidence from

the reports would have been detrimental to appellant’s argument. In light of this, the

decision not to present evidence of the evaluations or explore additional experts was not

unreasonable. Thus, we cannot agree there was a reasonable probability that the result

of the trial would have been different had defense counsel presented expert testimony.

       {¶15} Moreover, counsel did not fail to address the issue entirely. Indeed, the

record shows trial counsel thoroughly investigated any potential defenses surrounding

appellant’s mental state.     At trial, counsel objected and argued at every available

                                              5

Case No. 2021-L-023
opportunity on the issue of blackout and filed a 15-page sentencing memorandum in

support of mitigating appellant’s sentence. In addition, they requested a second mental

health evaluation but chose not to present evidence of it. Even if we were to question the

wisdom of this tactic, “‘debatable trial tactics’ do not ‘constitute a deprivation of the

effective assistance of counsel.’” State v. Clayton, 62 Ohio St.2d 45, 49 (1980), quoting

People v. Miller, 7 Cal.3d 562 (1972).

      {¶16} Additionally, at sentencing the trial court considered appellant’s mental

health problems and determined them to be a factor making the offense less serious.

Thus, we cannot agree that appellant was prejudiced by the failure to submit expert

testimony in support of sentencing mitigation, as the court had already found this factor

to mitigate the seriousness of the offense.

      {¶17} Thus, we cannot say that there was a reasonable probability that the result

would have been different had trial counsel submitted the testimony of a medical expert

on the issue of appellant’s mental health. As appellant cannot show prejudice, we find

appellant was not denied the effective assistance of counsel.

      {¶18} Appellant’s first assignment of error is without merit.

      {¶19} His second states:

      {¶20} The trial court improperly instructed the jury on the blackout
            affirmative defense.

      {¶21} Under this assignment of error, appellant avers that the trial court erred in

failing to instruct the jury that blackout is an affirmative defense which appellant must

establish by a preponderance of the evidence.

      {¶22} This court generally reviews jury instructions under an abuse of discretion

standard, as long as the instruction is a correct statement of law. If the instruction was
                                              6

Case No. 2021-L-023
not a correct statement of law, appellate courts review the instruction de novo to

“‘determine whether the incorrect jury instruction probably misled the jury in a matter

materially affecting the complaining party’s substantial rights.’” State v. Kovacic, 11th

Dist. Lake No. 2010-L-018, 2010-Ohio-5663, ¶17, quoting Humphry v. Belmont, 7th Dist.

Belmont No. 95-BA-51, 1998 WL 670669, *5-6 (Sept. 24, 1998). However, at trial,

defense counsel conceded the instruction was proper. Therefore, we are limited to

reviewing for plain error. State v. Gordon, 11th Dist. Ashtabula No. 92-A-1696, 1996 WL

200564, *1. “An erroneous jury instruction does not constitute plain error unless, but for

the error, the outcome of the trial clearly would have been otherwise.”               State v.

Cunningham, 105 Ohio St.3d 197, 2004-Ohio-7007, ¶56.

       {¶23} The jury instructions, which were taken verbatim from OJI 417.07, stated

that the jury must find appellant not guilty if it had a reasonable doubt whether defendant

was conscious at the time of event. He contends the jury instruction should have read

the jury was required to find appellant not guilty if it found by a preponderance of evidence

that appellant was in a blackout. In support of his argument, appellant relies on State v.

Ireland, 155 Ohio St.3d 287, 2018-Ohio-4494, a plurality opinion, which found blackout

was an affirmative defense.

       {¶24} However, in Ireland the Supreme Court of Ohio reviewed nearly identical

jury instructions, which added only an additional statement that the burden of proof on

blackout is on the defendant to prove beyond a reasonable doubt. The lead opinion found

the jury instructions in that case to be adequate. We fail to see how adding to the jury

instructions the affirmative defense language here would have made the outcome more

likely in his favor, as it further explains that the burden is on appellant to prove the matter.

                                               7

Case No. 2021-L-023
       {¶25} Appellant admits that due to counsel’s performance at trial, it was unlikely

that he would have been able to prove blackout by a preponderance of the evidence.

While we have found that his counsel was not ineffective, we agree it was unlikely

appellant would have been able to prove blackout even had the jury instruction been as

appellant now requests. The only mention of appellant blacking out is his statements to

police during his interview that he “blacked out,” “snapped,” and couldn’t remember what

happened. As this and other courts have held, a blackout episode is more than a loss of

remembrance. State v. Cutlip, 11th Dist. Lake No. 99-L-149, 2001 WL 687493, *6 (June

15, 2001). See also State v. Griffin, 10th Dist. Franklin No. 86AP-759, 1988 WL 4651, *3

(Jan. 19, 1988) (“[T]he blackout defense is more than just loss of memory or failing to

remember what occurred. Blackout or unconsciousness is a defense only where such

condition prevented the defendant from taking action that he is legally required to take

under the circumstances or, possibly also, in situations where the unconsciousness or

blackout prevents a defendant from forming a specific intent with respect to an act which

he voluntarily performs.”)

       {¶26} Accordingly, appellant cannot show plain error, and his second assignment

of error is without merit.

       {¶27} His third states:

       {¶28} The trial court improperly considered the prosecutor’s testimony
             regarding the content of jail calls not played for the court either during
             trial or at sentencing which affected its review of the sentencing
             factors in R.C. 2929.11 and 2929.12.

       {¶29} Under this assignment of error, appellant argues the trial court erred in three

ways: (1) it erroneously considered the content of jail calls not played for the court but

discussed by the prosecutor at sentencing; (2) it failed to properly balance the sentencing
                                              8

Case No. 2021-L-023
factors in R.C. 2929.11 and R.C. 2929.12; and (3) it erred in determining consecutive

sentences were necessary to protect the public. We address each in turn.

       {¶30} First, appellant asserts the trial court improperly considered the content of

the phone calls made from jail because the calls were not played at trial.          At the

sentencing hearing, the state commented that in listening to the calls appellant made from

jail, at no time did he ever express remorse, and at one point bragged about being a

“celebrity.” However, it is well established that “the Rules of Evidence, per Evidence Rule

101(C)(3), do not apply to sentencing * * *.” State v. Anderson, 11th Dist. Trumbull No.

2019-T-0024, 2020-Ohio-1334, fn 1. Further, while appellant asserts that “[t]he [c]ourt’s

ultimate finding regarding remorse is thus solely based on the testimony of the

Prosecutor” regarding the content of phone calls appellant made from jail, he admits that

he indicated his remorse both in the pre-sentence investigation report, which trial counsel

noted at sentencing, and the sentencing memorandum. Appellant had ample opportunity

to refute the prosecutor’s statements. Thus, we cannot agree that the court’s finding was

based solely on the prosecutor’s testimony.

       {¶31} Moreover, even if we were to find the trial court improperly considered the

content of the jail phone calls without hearing them firsthand, this error alone would not

constitute clear and convincing evidence that the record does not support the trial court’s

findings on his sentence. A careful review of the record in this case, as further discussed

below, does not suggest the trial court’s sentence was unsupported or contrary to law.

       {¶32} Second, appellant argues the court erred in considering the R.C. 2929.11

and R.C. 2929.12 factors making his conduct more or less serious. Specifically, he

argues that court should have given more weight to rehabilitation of the appellant and his

                                              9

Case No. 2021-L-023
remorsefulness. However, “[a] trial court is not required to give any particular weight or

emphasis to a given set of circumstances; it is merely required to consider the statutory

factors in exercising its discretion.” State v. Delmanzo, 11th Dist. Lake No 2007-L-218,

2008-Ohio-5856, ¶23. Further, “R.C. 2953.08(G)(2)(b) * * * does not provide a basis for

an appellate court to modify or vacate a sentence based on its view that the sentence is

not supported by the record under R.C. 2929.11 and 2929.12.” See State v. Jones, 163

Ohio St.3d 242, 2020-Ohio-6729, ¶39. Nor does that section permit “an appellate court

to independently weigh evidence in the record and substitute its judgment for that of the

trial court concerning the sentence that best reflects compliance with R.C. 2929.11 and

2929.12.” Id. at ¶42.

       {¶33} The trial court stated that it considered the R.C. 2929.11 and R.C. 2929.12

factors and listed those which made the conduct more or less serious. Because we

cannot engage in a re-weighing of the factors the trial court considered at sentencing or

question the trial court’s determination as to appellant’s rehabilitation or remorsefulness,

appellant’s argument is without merit.

       {¶34} Finally, appellant challenges the imposition of consecutive sentences. R.C.

2929.14(C)(4) permits a trial court to impose consecutive sentences if it “finds that the

consecutive service is necessary to protect the public from future crime or to punish the

offender and that consecutive sentences are not disproportionate to the seriousness of

the offender’s conduct and to the danger the offender poses to the public.”              Id.

Additionally, the trial court must find at least one of the following:

       {¶35} (a) The offender committed one or more of the multiple offenses
             while the offender was awaiting trial or sentencing, was under a
             sanction imposed pursuant to section 2929.16, 2929.17, or 2929.18

                                              10

Case No. 2021-L-023
              of the Revised Code, or was under post-release control for a prior
              offense.

       {¶36} (b) At least two of the multiple offenses were committed as part of
             one or more courses of conduct, and the harm caused by two or
             more of the multiple offenses so committed was so great or unusual
             that no single prison term for any of the offenses committed as part
             of any of the courses of conduct adequately reflects the seriousness
             of the offender’s conduct.

       {¶37} (c) The offender’s history of criminal conduct demonstrates that
             consecutive sentences are necessary to protect the public from
             future crime by the offender. R.C. 2929.14(C)(4).

       {¶38} “If the court has properly made the required findings in order to impose

consecutive sentences, [the appellate court] must affirm those sentences unless [it]

‘clearly and convincingly’ find[s] ‘[t]hat the record does not support the court’s findings.’”

State v. Venes, 8th Dist. Cuyahoga No. 98682, 2013-Ohio-1891, ¶21. Accord, State v.

Sari, 11th Dist. Lake No. 2016-L-109, 2017-Ohio-2933, ¶18. “[A]s long as the reviewing

court can discern that the trial court engaged in the correct analysis and can determine

that the record contains evidence to support the findings, consecutive sentences should

be upheld.” State v. Bonnell, 140 Ohio St.3d 209, 2014-Ohio-3177, ¶29.

       {¶39} Here, the trial court determined that consecutive sentences:

       {¶40} are necessary to protect the public and punish the offender, are not
             disproportionate to his conduct and the danger he poses, and the
             harm here is so great or unusual that a single term could not
             adequately reflect the seriousness of his conduct, and his criminal
             history shows that consecutive terms are needed to protect the
             public.

       {¶41} Appellant argues that the trial court erred in issuing consecutive sentences

by considering potential harm, rather than actual harm; that is, he argues no one was

physically harmed as a result of his actions. However, one victim testified that he suffered

a concussion, had general soreness, and some back pain due to a bulging disc. Another
                                             11

Case No. 2021-L-023
victim, who was pregnant at the time, had to undergo additional testing because of her

elevated high blood pressure. More importantly, his argument does not consider the

substantial economic harm and psychological harm caused by appellant’s actions. Thus,

we cannot agree that the trial court improperly found R.C. 2929.14(C)(4)(b) applicable.

      {¶42} Appellant further argues that subsection (c), relating to his criminal history,

should not apply here. The record reflects, however, that appellant has a lengthy criminal

history, including previous prison terms. The trial court made the requisite findings and

incorporated the same into the sentencing entry. We cannot agree that appellant’s

sentence is clearly and convincingly unsupported by the record.

      {¶43} Thus, appellant’s third assignment of error is without merit.

      {¶44} His fourth states:

      {¶45} The state failed to offer admissible evidence regarding the value of
            economic damage to property as required by the enhancement
            clause of a Vandalism charge and an essential element to Inciting
            Panic.

      {¶46} Counts 10 and 11, Vandalism, and Count 12, Inducing Panic, each have

enhancement clauses regarding the monetary value of property damage. At trial, the

state presented the testimony of the GetGo manager regarding the costs to repair the gas

pumps and other gas station property. Appellant, through trial counsel, moved to dismiss

Count 12 and remove the enhancement clauses on Count 10 and 11 under Crim.R. 29

based on the failure to demonstrate the requisite dollar amount of $7,500 and arguing the

testimony as to the dollar amount was hearsay.         The court found that appellant’s

objections regarding the amount of damages testified to went to weight of the evidence,

not admissibility, and denied the motion. On appeal, appellant contends that the motion

should have been granted. It should be noted that Counts 10 and 11 merged with Count
                                           12

Case No. 2021-L-023
9, Arson, at sentencing, thus there are no convictions on Counts 10 and 11. As such, for

this assigned error, we limit our review to Count 12, Inducing Panic.

       {¶47} Hearsay is defined as “[a] statement, other than one made by the declarant

while testifying at the trial or hearing, offered in evidence to prove the truth of the matter

asserted.”   Evid.R. 802.     Hearsay is inadmissible unless one of the enumerated

exceptions applies. The exception most relevant here is the business records exception

found in Evid.R. 803(6). To be admissible under this exception, the record must display

four essential elements: (1) it must have been kept in the regular course of business; (2)

it must stem from a source who had personal knowledge of the acts, events, or conditions;

(3) it must have been recorded at or near the time of the transaction; and (4) a foundation

must be established by the testimony of either the custodian of the record or some other

qualified person. Appellant courts apply a de novo review to determine whether testimony

constitutes hearsay or non-hearsay. State v. Kratochvill, 11th Dist. Lake No. 2019-L-088,

2020-Ohio-7000, ¶27.

       {¶48} At trial, the state presented the testimony of a GetGo manager regarding

the costs to repair and replace the gas pump and other assets; another victim testified as

to the cost of his leased Ford F150. Appellant argues these statements were hearsay

and should not have been admitted into evidence. Appellee disagrees. Both cite cases

in support; however, neither case is closely analogous to the facts at bar.

       {¶49} Appellant cites State v. Comstock, 11th Dist. Ashtabula No. 96-A-0058,

1997 WL 531304 (Aug. 29, 1997). There, the state offered an invoice from ServPro as

evidence of the cost to repair damage to a township building damaged by arson. The

state relied on the business records exception found in Evid.R. 803(6) and attempted to

                                             13

Case No. 2021-L-023
establish the foundation of the record by offering the testimony of a township trustee with

no personal knowledge of the ServPro’s record keeping systems. This Court found that

an insufficient foundation was laid as to admit the documents, noting:

       {¶50} The phrase “other qualified witness” is to be interpreted broadly.
             State v. Vrona (1988), 47 Ohio App.3d 145, 547 N.E.2d 1189. This
             means that the witness laying the foundation need not have firsthand
             knowledge of the acts, events, or conditions underlying the record.
             The foundational witness must, however, be sufficiently familiar with
             the business and the procedures employed in the record’s
             preparation that he or she can testify that the record is what it
             purports to be and was made in the ordinary course of business. See
             Weissenberger, Ohio Evidence (1997) 422, Section 803.79. If the
             witness can not provide this essential testimony, then the record
             should not be admitted under Evid.R. 803(6). See, e.g., State v.
             Davis (1991), 62 Ohio St.3d 326, 342-343, 581 N.E.2d 1362.
             Comstock, supra, at *7.

       {¶51} Unlike in Comstock, this is not a case of someone entirely unrelated to the

records testifying as to their veracity. In this case, an employee of the company from

which the record originated presented the testimony. Thus, Comstock is not closely

analogous to the case at bar.

       {¶52} Nor, however, is this case more closely analogous to State v. Towers, 10th

Dist. Franklin, No. 00AP-508, 2000 WL 1724878 (Nov. 21, 2000), which the state on

appeal offers in support. There, a mall manager testified as to the amount of lost revenue

during the period of time the stores were closed due to a kidnapping. In that case, she

herself was asked to come up with the amount of lost revenues for the stores. When

asked, she testified that the source of the information she testified to was “my corporate

office and our director of loss prevention.” Importantly, she specifically affirmed that “as

a result of [her] job as Eastland Mall manager, [she kept] track of revenues that are earned

by the different mall stores and also the mall stores in general” and that she knew the

                                            14

Case No. 2021-L-023
estimated amount of the salary of mall employees. There, the appellant argued that her

testimony was inadmissible hearsay as she didn’t have firsthand knowledge of the

numbers because she consulted with her corporate office. In rejecting that argument, the

Tenth District noted “that the present case is distinguishable from other cases where a

numerical figure is presented as evidence through the testimony of a witness who had no

independent ability to testify concerning the numerical figure.”

       {¶53} Here, however, it is not clear from the record that the GetGo manager had

an independent ability to testify concerning the numerical figures she presented. While

she testified that she had knowledge of the lost revenues by nature of her role as store

manager, she did not testify that she had any role in creating the records she presented.

To the contrary:

       {¶54} [DEFENSE COUNSEL:] How do you know the cost of the damage
             that was done?

       {¶55} [GETGO MANAGER:] It was – it’s a corporate store. So the
             corporate, the ones that handle all that were able to tell me how much
             the actual damage was. They sent over the invoices and the
             breakdown and everything like that. But that’s not something I
             particularly handle. They’re, you know, supervising it and everything
             and in charge of it. But as far as cost and stuff like that, that handles
             at corporate. Corporate level.

       {¶56} [DEFENSE COUNSEL:] So you don’t have personal knowledge
             aside from what they provided you?

       {¶57} [GETGO MANAGER:] Yes, correct. From what they gave me.

       {¶58} She did testify that she had knowledge of the store’s receipts and how much

business was typically done that time of day on a Saturday. Thus, she could properly

testify as to the amount of economic loss from the gas station being shut down that day.

However, the dollar figure presented did not differentiate between economic loss, the


                                             15

Case No. 2021-L-023
clean-up crew, and lost property and merchandise. The only two numbers she presented

were the cost of the new gas pump ($13,000-$14,000), a number given to her by

corporate, and the total amount of damages ($21,940).             Because an appropriate

foundation has not been laid for the admission of those figures, her testimony as to the

dollar amount was inadmissible hearsay.

       {¶59} It should be noted, however, that by this decision we do not categorically

find that all evidence partially based upon sources other than the witness testifying should

be excluded as hearsay, nor that a store manager can never testify as to the amount of

damages or economic loss. As the Tenth District noted in Towers, “[i]f this reasoning was

strictly followed, the ability of the court to allow evidence in order to determine the truth

would be seriously undermined. * * * When the goal is to determine the ‘truth of the matter

asserted,’ little would be accomplished by requiring every fact that may be based upon

hearsay to be verified in such an inefficient manner.” Id. at *4. Nevertheless, the state

here failed to lay a sufficient foundation for the GetGo manager’s testimony as to the total

amount of damages. Therefore, the admission of her testimony was erroneous.

       {¶60} However, this error was harmless as the testimony as to the value of the

Ford F150 alone was sufficient to establish this amount. It is well established that the

owner of personal property can testify as to the value of that property. See State v. Baker,

2nd Dist. Montgomery No. 26703, 2016-Ohio-315, ¶20, quoting Smith v. Padgett, 32 Ohio

St.3d 344, 347 (1987) (“Ohio law has long recognized that an owner of either real or

personal property is, by virtue of such ownership, competent to testify as to the market

value of the property.”). See also State v. Pesec, 11th Dist. Portage No. 2006-P-0084,

2007-Ohio-3846, ¶40, citing State v. Clements, 8th Dist. Cuyahoga No. 36914, 1978 WL

                                             16

Case No. 2021-L-023
217769 (Jan. 30, 1978), and Bishop v. East Ohio Gas, 143 Ohio St. 541 (1944). (“An

owner of personal property is qualified to give an opinion as to the value of personal

property.”) Here the same logic which permits property owners to testify as to the value

also applies to a vehicle lessee. The lessee has reason to know the value of the vehicle

leased and must maintain insurance on the same. Thus, we find that, like a vehicle owner,

a lessee can also testify as to the value of the vehicle they’re leasing.

       {¶61} The vehicle lessee testified the 2020 Ford F150 was less than a year old,

that they had to pay a $1,000 deductible, and that the insurance company paid off the

lease for approximately $37,500. This testimony alone was sufficient to meet the $7,500

threshold.

       {¶62} Thus, appellant’s final assignment of error is without merit.

       {¶63} In light of the foregoing, the judgments of the Lake County Court of Common

Pleas are affirmed.



MATT LYNCH, J., concurs,

THOMAS R. WRIGHT, P.J., concurs in judgment only.




                                             17

Case No. 2021-L-023